DETAILED ACTION
Status of Application
Claims 1-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20150048835 A1)


which extends along a periphery of the display panel, by a bridge pattern when the low-power voltage is applied to the low-power voltage wiring;  (Para 49-50)
a display panel driving circuit to drive the display panel; (Para 49-50)
and a wiring-disconnection detecting circuit to supply a test voltage to the low-power voltage wiring, to receive a feedback voltage corresponding to the test voltage through a monitoring wiring that is connected to one point of the low-power voltage wiring, and to detect whether the low-power voltage wiring is disconnected based on an RC delay of the feedback voltage in a wiring-disconnection detecting mode of the display panel. (Para 48-50, 61-62, 78-80, 127. Fig. 4: power receiving unit 130 and control unit 110. So RC delay is measured depending on the timing of the maximum voltage in order to determine open)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150048835 A1), further in view of Grynberg et al. (US 4466288 A)
Regarding claim 1, Lee teaches a wiring-disconnection detecting circuit, comprising: a low-power voltage supply to supply a low-power voltage to a low-power voltage wiring that extends along a periphery of a display panel in a normal operating mode of the display panel, (Para 61-64. Para 48-50. So the power driving unit and the power supply unit form the lower power voltage supply)
and to supply a test voltage to the low-power voltage wiring in a wiring-disconnection detecting mode of the display panel; (Para 61-64)

and a wiring-disconnection determiner (Fig. 4: power receiving unit 130 and control unit 110) to receive the feedback voltage from the second end, to measure an RC delay of the feedback voltage, and to determine that the low-power voltage wiring is disconnected based on RC delay. (Para 78-80, 110-127. So RC delay is measured depending on the timing of the maximum voltage in order to determine open based on maximum amplitude difference.)
However Lee does not teach determine that the low-power voltage wiring is disconnected when the RC delay is larger than a predetermined reference value.
However Grynberg teaches that an non open circuit has a rise time no greater than a time. (Col 5, Lines 47-65)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Lee with Grynberg to teach  determine that the low-power voltage wiring is disconnected when the RC delay is larger than a predetermined reference value in order to produce the predictable result of determining open circuit by adopting a criteria for rise time as taught by Grynberg which shows that a rise time will have a time greater than a time for open circuit.
Examiner also takes official notice that the rise time is greater for an open circuit as it is within the purview of anyone of ordinary skilled in the art as open circuit would result in greater RC delay which would result in greater rise time. Therefore it would 

Regarding claim 5, Lee and Grynberg already teach the wiring-disconnection detecting circuit as claimed in claim 1, 
And Lee further teaches wherein the low-power voltage wiring includes third and fourth ends that are connected to the low-power voltage supply, and the low-power voltage and the test voltage are applied to the low-power voltage wiring through the third and fourth ends. (Para 61-62. Para48-50. So the power driving unit and the power supply unit form the lower power voltage supply which would means there are two wires goes from the power driving unit and the power supply unit to the lower power voltage wiring.)

Regarding claim 6, Lee and Grynberg already teach the wiring-disconnection detecting circuit as claimed in claim 5, 
And Lee further teaches wherein the low-power voltage supply is implemented in a display panel driving circuit that drives the display panel, and the low-power voltage wiring extends via a pad region at which the display panel and the display panel driving circuit are connected. (Para 61-62. Para 48-50. So the power driving unit and the power supply unit form the lower power voltage supply. All part of the lower power voltage wirings D, V1, etc. extends to the periphery region.)


And Lee further teaches wherein the wiring-disconnection detecting circuit includes: a low-power voltage supply to supply the low-power voltage to the low-power voltage wiring in a normal operating mode of the display panel, and to supply the test voltage to the low-power voltage wiring in the wiring-disconnection detecting mode; (Para 61-64, 48-50. So the power driving unit and the power supply unit form the lower power voltage supply which supply lower power voltage and test voltage for image detection and open detection)
a monitoring wiring including a first end that is connected to the point of the low-power voltage wiring and a second end at which the feedback voltage is output in the wiring-disconnection detecting mode; and a wiring-disconnection determiner to receive the feedback voltage from the second end, to measure the RC delay, and to determine that the low-power voltage wiring is disconnected low-power voltage wiring is disconnected based on RC delay. ((Fig. 4: monitoring is the wiring goes from 120-130., Para 48-50, 61-64, 78-80, 110-127. So RC delay is measured depending on the timing of the maximum voltage in order to determine open based on maximum amplitude difference.)
However Lee does not teach determine that the low-power voltage wiring is disconnected when the RC delay is larger than a predetermined reference value.
However Grynberg teaches that an non open circuit has a rise time no greater than a time. (Col 5, Lines 47-65)

Examiner also takes official notice that the rise time is greater for an open circuit as it is within the purview of anyone of ordinary skilled in the art as open circuit would result in greater RC delay which would result in greater rise time. Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Lee to teach determine that the low-power voltage wiring is disconnected when the RC delay is larger than a predetermined reference value.

Regarding claim 16, refer to rejection for claim 5.

Regarding claim 17, refer to rejection for claim 6.

Regarding claim 20, Lee and Grynberg already teach the organic light emitting display device as claimed in claim 16, 
And Lee further teaches wherein the wiring-disconnection determiner is implemented in the display panel driving circuit. (Fig. 4: power receiving unit 130 and control unit 110 is considered part of the display panel driving circuit.)

Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150048835 A1), in view of Grynberg et al. (US 4466288 A), further in view of Liu (US 20170243540 A1).
Regarding claim 2, Lee and Grynberg already teach the wiring-disconnection detecting circuit as claimed in claim 1, 
And Lee further teaches the test voltage is a clock pulse voltage. (Para 59)
However Lee and Grynberg do not teach wherein the low-power voltage is a constant voltage.
However Liu teaches wherein the low-power voltage is a constant voltage. (Para 36)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Lee and Grynberg with Liu to teach wherein the low-power voltage is a constant voltage in order to produce the predictable result of driving the pixel for image display.

Regarding claim 3, refer to rejection for claim 1.

Regarding claim 4, refer to rejection for claim 1.

Regarding claim 13, refer to rejection for claim 2.

Regarding claim 14, refer to rejection for claim 12.

.

Claims 7, 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150048835 A1), in view of Grynberg et al. (US 4466288 A), further in view of Abe (US 20100264952 A1).
Regarding claim 7, Lee and Grynberg already teach the wiring-disconnection detecting circuit as claimed in claim 5, 
And Lee further teaches wherein the low-power voltage supply includes: a first voltage generating block connected to the third and fourth ends of the low-power voltage wiring and to generate the low-power voltage; a second voltage generating block to generate the test voltage; (Para 61-62. Para 48-50. So the power driving unit and the power supply unit form the lower power voltage supply which are the voltage generating blocks. All part of the lower power voltage wirings D, V1, etc. extends to the periphery region.)
However Lee and Grynberg do not teach and a switch connected between the second voltage generating block and the third and fourth ends of the low-power voltage wiring, the switch to be turned off in the normal operating mode and to be turned on in the wiring-disconnection detecting mode.
However Abe teaches switch to control voltage supply. (Para 24.)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Lee and Grynberg with Abe to teach a switch connected between the second voltage generating block and the third and fourth ends of the low-power voltage wiring, the switch to be turned off in the normal operating 

Regarding claim 9, Lee and Grynberg already teach the wiring-disconnection detecting circuit as claimed in claim 5, 
And Lee further teaches wherein the low-power voltage supply includes: a first voltage generating block to generate the low-power voltage; a second voltage generating block to generate the test voltage; (Para 61-62. Para48-50. So the power driving unit and the power supply unit form the lower power voltage supply which would means there are two wires goes from the power driving unit and the power supply unit to the lower power voltage wiring.)
However Lee and Grynberg do not teach a first switch connected between the first voltage generating block and the third and fourth ends of the low-power voltage wiring, the first switch to be turned on in the normal operating mode and to be turned off in the wiring-disconnection detecting mode; and a second switch connected between the second voltage generating block and the third and fourth ends of the low-power voltage wiring, the second switch to be turned off in the normal operating mode and to be turned on in the wiring-disconnection detecting mode.
However Abe teaches switch to control voltage supply. (Para 24.)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Lee and Grynberg with Abe to teach a first switch connected between the first voltage generating block and the third and fourth 

Regarding claim 18, refer to rejection for claim 7.

Regarding claim 19, refer to rejection for claim 9.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150048835 A1), in view of Grynberg et al. (US 4466288 A), in view of Abe (US 20100264952 A1), further in view of Sadwick et al. (US 20150204561 A1). 
Regarding claim 8, Lee, Grynberg and Abe already teach the wiring-disconnection detecting circuit as claimed in claim 7, 
However Lee, Grynberg and Abe do not teach wherein the second voltage generating block is a DC-AC inverter.
However Sadwick teaches wherein the second voltage generating block is a DC-AC inverter. (Para 211)


Regarding claim 10, refer to rejection for claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HANG LIN/           Primary Examiner, Art Unit 2626